Appeal from an order granting leave to serve a notice of claim on behalf of an injured infant after the expiration of the 90-day statutory period. (General Municipal Law, § 50-e; Education Law, § 3813.) Order unanimously affirmed, with $10 eosts and disbursements. (Biancoviso v. City of New York, 285 App. Div. 320; Matter of Rosenberg v. City of New York, 285 App. Div. 1085, revd. on another ground 309 N. Y. 304; Matter of Blumberg v. Board of Educ. of North Merrick Union Free School, 2 A D 2d 986.)
Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Kleinfeld, JJ.